                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                          CIVIL ACTION NO. 3:19-CV-00688-GCM
 EDRICO J. BLAKENEY,

                   Plaintiffs,

    v.                                                             DRAFT ORDER

 GOULSTON TECHNOLOGIES,

                   Defendants.


         THIS MATTER comes before the Court upon Defendant Goulston Technologies, Inc.’s

Motion to Dismiss [ECF Doc. 6], which was filed on January 10, 2020. Plaintiff Edrico J.

Blakeney, pro se, filed his Response [ECF Doc. 10] on January 24, 2020, and Defendant filed a

Reply [ECF Doc. 11] on January 31, 2020.             The Court, having considered the facts and

circumstances of the Motion, finds the following.

         I.       BACKGROUND

         Plaintiff filed his initial Complaint alleging race discrimination under Title VII and issued

the summons to “700 N, Johnson St. Monroe, NC, 28110” on December 16, 2019. ECF Doc. 1;

ECF Doc. 2 at 1. He then filed his Amended Complaint on December 17, 2019. ECF Doc. 3.

Plaintiff filed notice of the summons returned executed, which was served by Priority Mail with

signature confirmation requested, on December 20, 2019. ECF Doc. 4. Subsequent to Defendant

Goulston Technologies, Inc. (“Goulston”) filing this Motion to Dismiss pursuant to the Federal

Rules of Civil Procedure under Rules 12(b)(1), 12(b)(2), 12(b)(4), 12(b)(5), and 12(b)(6), Plaintiff

reissued the summons on January 17, 2020. ECF Doc. 8. This time, Plaintiff addressed the

summons to “Goulston Technologies,” attention of “Dale C. Stoller or Current Officer, Managing




              Case 3:19-cv-00688-GCM Document 12 Filed 09/30/20 Page 1 of 5
or General Agent,” and the summons was served via Certified Mail, return receipt requested. ECF

Doc. 9 at 2–3.

       II.       DISCUSSION

       The Federal Rules of Civil Procedure allow for defendants to assert certain defenses by

motion, including lack of subject-matter jurisdiction, lack of personal jurisdiction, insufficient

process, insufficient service of process, and failure to state a claim upon which relief can be

granted. Fed. R. Civ. P. 12(b)(1)–(2); Fed. R. Civ. P. 12(b)(4)–(6). Defendant’s Motion focuses

largely on alleged insufficient process and service of process which, if true, defeats personal

jurisdiction as well. The Court will similarly focus its analysis on these issues.

       Courts may not exercise personal jurisdiction over a defendant where the procedural

requirements of service or the summons are not satisfied. Omni Cap. Int’l v. Rudolf Wolff & Co.,

Ltd., 484 U.S. 97, 104 (1987). A “plaintiff bears the burden of establishing that the service of

process has been performed in accordance with the requirements of Federal Rule of Civil

Procedure 4.” Elkins v. Broome, 213 F.R.D. 273, 275 (M.D.N.C. 2003); see also Cunningham v.

Wells Fargo N.A., No. 3:19-cv-00528-FDW, 2020 WL 5300843, at *2 (W.D.N.C. Sept. 4, 2020)

(discussing this concept in the context of Rules 12(b)(4) and 12(b)(5)). Actual notice that the

lawsuit is occurring is insufficient, the “plain requirements for the means of effecting service of

process may not be ignored.” Armco, Inc. v. Penrod-Stauffer Bldg. Sys., Inc., 733 F.2d 1087, 1089

(4th Cir. 1984). Actual notice of the litigation does entitle courts to liberally construe the rules

regarding service of process and “every technical violation of the rule or failure of strict

compliance may not invalidate the service of process.” Id. Nevertheless, the Court is not entitled

to ignore the plain requirements of the rules regarding effective service of process simply because

actual notice of the litigation exists or even because a plaintiff is proceeding pro se. Id.;




         Case 3:19-cv-00688-GCM Document 12 Filed 09/30/20 Page 2 of 5
Cunningham, 2020 WL 5300843, at *2 (discoursing on service of process in a pro se Title VII

case); see also McNeil v. United States, 508 U.S. 106, 113 (1993) (establishing that pro se litigants

must comply with procedural rules and courts cannot “excuse mistakes by those who proceed

without counsel”).

       Defendant first argues the summons was defective because Plaintiff did not designate an

authorized person on the summons. A summons must “be directed to the defendant.” Fed. R. Civ.

P. 4(a)(1)(B). Where an officer, director, or manging or authorized agent is not identified in the

summons, the summons “is defective on its face.” Gittens v. Equifax, No. 3:16-cv-00228-FDW-

DSC, 2019 WL 5790655, at *2 (W.D.N.C. Nov. 5, 2019). Therefore, the summons was defective

here because it did not identify any officer, director, managing, or authorized agent, nor did it

identify Goulston itself.

       Defendant also argues service of process was defective. It was appropriate for Plaintiff to

either: (1) deliver a copy of the summons and complaint “to an officer, a managing or general

agent, or any other agent authorized by appointment or by law to receive service of process” or (2)

serve the corporation pursuant to the state law for serving a summons in North Carolina. See Fed.

R. Civ. P. 4(h)(1)(A)–(B). North Carolina state law allows for service of process by “mailing a

copy of the summons and of the complaint, registered or certified mail, return receipt requested,

addressed to the officer, director or agent to be served,” someone who appears to be in charge of

that person’s office, or to the person authorized to accept service on behalf of the corporation.

N.C. R. Civ. P. 4(j)(6)(c). Additionally, “[a] summons must be served with a copy of the

complaint.” Fed. R. Civ. P. 4(c)(1).

       Plaintiff initially served process via Priority Mail, with the envelope addressed to the

attention of Ms. Veronica McKinney—a human resources manager at Goulston. ECF Doc. 7-1.




         Case 3:19-cv-00688-GCM Document 12 Filed 09/30/20 Page 3 of 5
Plaintiff has provided no evidence that Ms. McKinney is authorized to receive service and

Defendant has pointed out that Mr. Stoller is the appropriate agent authorized to receive service of

process. Moreover, Plaintiff mailed service by Priority Mail rather than Certified Mail with return

receipt requested. Further still, Defendant never received a copy of the Complaint in the initial

summons because the supposed “copy” that was mailed with the summons was missing three pages

as compared to the initial Complaint and had different information included within the form.

Compare ECF Doc. 7-1 with ECF Doc. 1. Therefore, the process and service of process were both

defective, which is a sufficient basis to dismiss the Amended Complaint.1

         The Court recognizes the harsh result of a pro se plaintiff’s complaint being dismissed due

to failure to follow procedural rules. Nevertheless, even where the plaintiff is pro se, “strict

adherence to the procedural requirements specified by the legislature is the best guarantee of

evenhanded administration of the law.” McNeil, 508 at 113 (quoting Mohasco Corp. v. Silver, 447

U.S. 807, 826 (1980)). Courts “may permit” proof of service or a summons to be amended. See

Fed. R. Civ. P. 4(a)(2); Fed. R. Civ. P. 4(l)(3). However, Plaintiff belatedly amended the summons

and reissued service following the filing of Defendant’s Motion to Dismiss and without leave of

court. Plaintiff has enough of an understanding of these rules to know that his summons and

service of process were deficient, yet he has disregarded the rules requiring the court to grant

permission to amend. Given the multitude of procedural deficiencies that are perpetually presented




1
  The federal and state civil rules Plaintiff relies upon to argue that service of process was sufficient are inapplicable.
Plaintiff relies on North Carolina Rule of Civil Procedure 4(j2)(2), which relates to proof of service, not service itself.
See N.C. R. Civ. P. 4(j2)(2). Additionally, Plaintiff relies upon North Carolina Rule of Civil Procedure 4(j)(6)(d),
which is inapplicable because Plaintiff mailed the summons through the United States Postal Service, not some other
designated delivery service. See N.C. R. Civ. P. 4(j)(6)(d). Lastly, any discussion about amending summons pursuant
to the North Carolina Rules of Civil Procedure is also inapplicable because this is a case filed in federal court, which
must rely on the federal rules except where the federal rules direct parties to consider state rules, as done explicitly
regarding service of process in Fed. R. Civ. P. 4(h)(1)(A).




           Case 3:19-cv-00688-GCM Document 12 Filed 09/30/20 Page 4 of 5
in this case, in addition to the given fact that Plaintiff has never sought leave to amend the summons

or proof of service, the Court finds Defendant’s Motion to Dismiss should be GRANTED.

         III.     CONCLUSION

         For the reasons indicated herein, Plaintiff’s Amended Complaint should be DISMISSED.2

         IT IS THEREFORE ORDERED that Plaintiff’s Amended Complaint is DISMISSED.



         SO ORDERED.



                                                Signed: September 30, 2020




2 Even if dismissed without prejudice, Plaintiff would be barred from refiling due to the statute of limitations. Title
VII requires a civil action to be commenced within ninety days following receipt of the right-to-sue letter. 42 U.S.C.
§ 2000e-5(f)(1). When a complaint is timely “filed and later dismissed,” the statute of limitations in a Title VII case
is not tolled. Quinn v. Watson, 145 F. App’x 799, 800 n.* (4th Cir. 2005); Fenner v. John Umstead Hosp., No.
1:09CV977, 2014 WL 257274, at *5 n.5 (M.D.N.C. Jan. 23, 2014). The right-to-sue letter was received on or about
October 7, 2019, and the statute of limitations expired ninety days after its receipt. See ECF Doc. 3 at 5. Plaintiff has
made no request for equitable tolling in this case, nor would the Court deem it appropriate where Plaintiff has not
demonstrated any extraordinary circumstances beyond his control that resulted in the expiration of the ninety-day
period. See Gittens, 2010 WL 5790655, at *4 (outlining the requirements for equitable tolling). Therefore, dismissing
without prejudice would not aid Plaintiff in any way.




           Case 3:19-cv-00688-GCM Document 12 Filed 09/30/20 Page 5 of 5
